911 A.2d 505 (2006)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Edward GORDON, Petitioner.
Supreme Court of Pennsylvania.
November 8, 2006.


*506 ORDER

PER CURIAM.
AND NOW, this 8TH day of November, 2006, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following:
Does it violate the United States and/or Pennsylvania Constitutions when a judge, not a jury, finds by a preponderance of the evidence, not beyond a reasonable doubt, that the defendant has been convicted of two or more "crimes of violence arising from separate criminal transactions" pursuant to 42 Pa.C.S. § 9714?